*316
Judgment affirmed.

The grounds for new trial are, that the verdict is contrary to law and evidence, and that the court erred as follows: The solicitor-general in argument stated that when the witness was first put upon the stand, he testified that the defendant jumped out of the wagon and went off some distance and then went back and got the pistol from the box in the wagon: The defendant’s counsel objected to the making of this statement, whereupon the judge stated in the presence of the jury that he thought the witness had testified as contended by the solicitor-general, repeating the testimony.
M. G. Bayne and T. S. Felder, by brief, for plaintiff in error.
W. IT. Felton, Jr., solicitor-general, by brief, contra.